Citation Nr: 1135234	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service-connected right arm disability. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for neurological impairment of right upper extremity.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims of entitlement to service connection for a low back disability and a compensable disability rating for a right arm disability.

In September 2009, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

In December 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

By a March 2011 rating decision of the Appeals Management Center (AMC), the disability rating assigned to the Veteran's right arm disability was increased to 10 percent, effective June 21, 2006, the date of the Veteran's claim.  As the 10-percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of entitlement to service connection for a scar, secondary to the Veteran's service-connected right arm disability, has possibly been raised by the record.  Specifically, on VA examinations dated in October 2006 and October 2010, the Veteran complained of a tender scar on the right arm.  The record also indicates that the Veteran incurred a post-service right arm fracture and it remains unclear if the Veteran indeed seeks service connection for a scar.  The issue is thus referred to the RO for appropriate action.

The issue of entitlement to service connection for a low back disability, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right arm disability has been manifested by 20 and 15 degrees of dorsiflexion and 25 and 10 degrees of palmar flexion of the wrist, without X-ray evidence of arthritis or nonunion in the upper half of the radius, with pain not contemplated by the rating criteria such that compensable limitation of motion of the wrist is approximated.

2.  Since October 27, 2006, the Veteran's service-connected right arm disability is productive of neurologic impairment of the right upper extremity that results in disability analogous to mild incomplete paralysis of the radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a service-connected right arm disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes (DCs) 5010, 5212, 5215 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a separate 20 percent disability rating, but no higher, for neurologic impairment of the right upper extremity have been met, effective October 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 4.719, DC 8513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

In correspondence dated in July 2006, the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide.

According to prior case law, adequate notice for an increased compensation claim also required, at a minimum, that VA notify a claimant that to substantiate his claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the claimed condition, to include the effect that worsening has on his employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if the regulatory criteria under which the claimant was rated contained certain criteria such as a specific measurement or test result necessary to achieve a higher rating, VA was required to provide at least general notice of that requirement to the claimant.  The claimant was also to be notified of the process by which a disability rating is determined. Vazquez, supra.

However, the U.S. Court of Appeals for the Federal Circuit recently vacated and remanded the Vazquez decision by the Court of Appeals for Veterans Claims. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.

In all, the Board finds that adequate notice was provided in relation to this Veteran's claim.  Specifically, the July 2006 notification letter described the process by which disability ratings are assigned, and informed the Veteran of the need to submit evidence demonstrating that his service-connected disability had increased in severity and the examples of the types of medical and lay evidence that are relevant to his claim.  At the time of the June 2007 Statement of the Case (SOC), the Veteran was informed of the criteria under which the disability on appeal is rated.  While the June 2007 notification was sent subsequent to the initial adjudication of the Veteran's claim in November 2006, his claim was readjudicated by Supplemental Statements of the Case (SSOC) in May 2011.  The United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating a veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of a veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.       § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file.  The Board notes that the Veteran, in statements dated in July 2006 and April 2010, asserted that Dr. H. referred him to Dr. P for pain management.  While private treatment records from Dr. P and the Pain Institute of Tampa are of record, there is no indication that the Veteran, despite requests to do so, identified Dr. H. as a source of relevant private treatment records.    

The Veteran has been medically evaluated in conjunction with his claim on two occasions, and an addendum to the most recent examination was submitted.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.  

Also, the Board finds there has been substantial compliance, limited to the issue decided herein, with its December 2009 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sought updated VA treatment records and additional private treatment records and afforded the Veteran a VA examination made sufficient by the addition of an addendum.  The AMC later issued SSOCs in May 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Increased Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran's right arm disability was initially rated noncompensably disabling, effective June 29, 2000.  The disability rating assigned to the Veteran's right arm disability was increased to 10 percent during the pendency of the present appeal, effective June 21, 2006.

The Veteran's right arm disability is rated under DC 5212-5010, contemplating impairment of the radius and traumatic arthritis, respectively.  38 C.F.R. § 4.71a, DCs 5010, 5212.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27.  In this case, the evidence shows that the Veteran is right-handed, and thus the ratings for the major (right) hand apply.  38 C.F.R. § 4.69.

Under DC 5212, a disability rating of 10 percent is warranted where there is malunion of the radius with bad alignment.  A disability rating of 20 percent is warranted where there is nonunion of the radius in the upper half, and a disability rating of 30 percent is warranted where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  Finally, a maximum rating of 40 percent is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  38 C.F.R. § 4.71a, DC 5212.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  

While potentially applicable in the present case is DC 5215, contemplating limitation of motion of the wrist, only provides a maximum 10 percent disability rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a, DC 5215.  As the Veteran is already in receipt of a 10 percent disability rating for the entire appellate period, further inquiry as to whether DC 5215 may serve as a basis for an increased rating is not required.

It has not been contended or shown that the Veteran, during the appellate period, has demonstrated:  ankylosis of the elbow (DC 5205); limitation of flexion of the forearm (DCs 5206 and 5208); limitation of extension of the forearm (DCs 5207 and 5208); other impairment of flail joint, elbow (DC 5209); nonunion of the radius and ulna, with flail false joint (DC 5210); impairment of the ulna (DC 5211); impairment of supination and pronation (DC 5213); ankylosis of the wrist (DC 5214); or extremely unfavorable ankylosis, (DC 5125 rated as loss of use of hands).  Thus, the diagnostic criteria contemplating such are not applicable.  38 C.F.R.         § 4.71a, DCs 5125, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5213, 5214 (2010).

Further, review of the evidence of record is silent for any complaint, treatment, or diagnosis involving the digits of the right hand.  Thus, regulatory criteria pertaining to such are not applicable in the present case.

The Board now turns to the lay and medical evidence of record.

Two of the Veteran's friends, in statements dated in July 2006, both reported that they were aware of the Veteran's consistent treatment for his right arm and low back pain. 

On VA examination in October 2006, the Veteran complained of pain in the right wrist and lower right radius.  He reported that his pain was constant, rated as 3 on a ten-point pain scale.  He reported that the pain intermittently, but daily, increased to 7 on a ten-point pain scale.  He complained of decreased range of motion of the right wrist joint and reported constant numbness on the top of the right wrist.  He reported that he used a right-wrist brace at night.  He reported that he took prescription pain medication for a spine condition, and that such helped his right wrist pain.  He reported that he used over-the-counter topical treatment approximately 2-3 times each month.  

The examiner reported that there was no effect of the condition on the Veteran's occupation, with the exception that when he is selling his riding lawn mowers, he can't control a mower that has two levers.  The examiner reported that there was no effect of the condition on the Veteran's ability to conduct the activities of daily living, expect that the Veteran uses his left hand to pick up the phone, lift things, and eat.  He reported that he writes sometimes with his left hand and sometimes with his right hand.

Physical examination in October 2006 revealed that the Veteran demonstrated the following range of motion of the right wrist, without pain:  dorsiflexion to 20 degrees; palmar flexion to 25 degrees; ulnar deviation to 11 degrees; and radial deviation to 5 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran demonstrated right hand grip of 4/5, which showed mild weakness with resistance.  He demonstrated right strength with wrist flexion normal 5/5 and absent sensation to light touch and pinprick on top of the right wrist.  Sensation was intact to light touch and pinprick on all fingers of the right hand.  No muscle wasting or atrophy was found.  The examiner noted that the Veteran presented with tenderness of the right wrist at the distal third right radius with some bony deformity, without weakness or instability.  The Veteran was diagnosed with residual, fracture, distal third of right radius, and sensory peripheral neuropathy of the right wrist.  Review of X-ray examination was silent for arthritis.  

Private treatment records from the Pain Institute of Tampa, dated from April 2008 to February 2009 indicate that the Veteran complained of lower back pain and right upper extremity pain and tingling.  However, physical examination, diagnoses, and treatment plans, were focused completely on the Veteran's low back, with the exception of a noted history of fracture of bilateral upper extremities.   

At the time of the Veteran's September 2009 Board hearing, he reported that he had to become ambidextrous due to his right arm pain, and that he didn't have the pulling or lifting strength that he used to.  He reported that it hurt to write or eat with his right arm.  He reported that while he could lift a coffee cup or the remote control, twisting, or any movements requiring strength were not possible.  He reported that he wore a brace all day, constantly.  However, he also reported that he took the brace off when he went to bed and when he worked and when he didn't need it because there was not going to be any movement.  He reported that he could only do clerical jobs and that he couldn't do anything with vessels or law enforcement.  He reported that he could only play sports with his left arm.  He rated his pain as 4 on a ten-point pain scale, and reported that if he puts pressure on his arm, or lifts with it, the pain rises to an 8.  He reported that he had lost 30 days of work in the last year due to his right arm symptoms.  He reported that he was authorized by his doctor to lift nothing more than two pounds.  

On VA examination in October 2010, the Veteran reported that since the initial in-service right arm injury, his pain had grown progressively worse and that he had noticed dramatically decreased use of his right hand, with extremely limited range of motion and pain.  The Veteran noted that he had ceased prescription pain medication because he did not like pain medications and did not comment upon whether such medication was prescribed for his low back pain or right arm symptoms.  He reported intermittent, but frequent, use of a brace.  The examiner noted that the major hand was the Veteran's right hand.  He complained of deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of motion, daily or more often locking episodes, repeated effusions, warmth, swelling, and tenderness.  The Veteran reported that he experienced flare-ups of right wrist pain, precipitated by overuse, every two or three weeks, and that such flare-ups lasted 3 to 7 days and were severe.

The examiner noted that the Veteran was employed, full time, and that the duration of his current employment was 10 years.  The Veteran reported that he lost 3 weeks from work over the last 12 months due to low back and wrist pain.  He reported significant effects on his occupation, to include decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased upper extremity strength, and pain.  He reported that he was assigned different duties and had increased tardiness and absenteeism.  He reported that he could not complete the tasks required by technical work, due to a lack of fine motor movements needed, and worked at a desk job.  The Veteran reported severe effects on his ability to shop, do chores, exercise, and participate in recreation; moderate effects on his ability to travel, feed himself, drive, and attend to the wants of nature; and the prevention of participating in sports.  

Physical examination in October 2010 revealed that the Veteran presented with minimal bone loss at the right radius.  There was no inflammatory arthritis.  The Veteran demonstrated crepitus, deformity, edema, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The Veteran demonstrated the following range of motion of the right wrist, with pain:  dorsiflexion to 15 degrees; palmar flexion to 10 degrees; ulnar deviation to 20 degrees; and radial deviation to 10 degrees.  There was objective evidence of pain, without additional limitation, or fatigue, weakness, or incoordination, after three repetitions of range of motion.  There was joint ankylosis.  Review of past X-ray examination was silent for arthritis.  

An addendum to the October 2010 VA examination report was submitted in April 2011.  At that time, the examiner noted that the radial button in the computer system was inadvertently pressed and thus it appeared that the Veteran had joint ankylosis of the right wrist.  The examiner confirmed that the Veteran did not have right wrist joint ankylosis.  She opined that while the Veteran's range of motion was poor, it is not ankylosed, and that the Veteran presented with normal right ulnar deviation.  The examiner also confirmed that there was no objective evidence of right sensory peripheral neuropathy.  She noted the Veteran's sensory examination at the time of his October 2010 VA examination related to his spine.  At that time, the Veteran demonstrated normal sensation to the upper extremities as to vibration, position sense, pain or pinprick, and light touch.  No dysesthesias was noted.  

The Veteran has not demonstrated malunion of the radius with bad alignment, as is required for a 10 percent disability rating under DC 5212, contemplating impairment of the radius.  He did not demonstrate nonunion in the upper half of the radius, as is required for a 20 percent disability rating.  He did not demonstrate nonunion in the lower half, with false movement, without loss of bone substance or deformity, or with loss of bone substance and marked deformity, as is required for 30 and maximum 40 percent disability ratings, respectively, under DC 5212.  Thus, DC 5212, contemplating impairment of the radius, may not serve as a basis for an increased disability rating in the present case.  38 C.F.R. § 4.71a, DC 5212.

The Board notes that the basis of the Veteran's 10 percent disability rating, by review of the March 2011 rating decision of the AMC, appears to be painful or limited motion of a major joint under DC 5010, contemplating traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  Such requires X-ray evidence of arthritis and careful review of the Veteran's claims file is silent for X-ray evidence of arthritis in the right radius.  Specifically, the X-ray examination report completed in October 2006 and reviewed at the VA examinations in October 2006 and October 2010 is silent for arthritis.  Thus, the Board does not find a basis for a disability rating for arthritis in the present appeal.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  There is evidence that pain, due to disability of the right arm, causes functional loss greater than that contemplated by the regulatory criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, while the Veteran's right arm disability is not specifically rated by the RO or AMC under a DC predicated by limitation of motion, as discussed above, it is clear to the Board that DC 5215, contemplating limitation of motion of the wrist is applicable in the present case and is the criteria most appropriate to rate the Veteran's claim.  Also as discussed above, however, DC 5215 provides a maximum 10 percent disability rating and the Veteran is already in receipt of a 10 percent disability rating.  

The Board will resolve reasonable doubt in the Veteran's favor and conclude that his symptoms, including crepitus, deformity, edema, tenderness, pain at rest, weakness, abnormal motion, and guarding, as well as objective evidence of pain on repetition of motion, more closely approximate dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, as is required for a compensable, or the maximum 10 percent, disability rating under DC 5215.  While the Board finds that under DeLuca, the Veteran would be entitled to a 10 percent disability rating under DC 5215; such does not provide an increased disability rating in the present case as he is already in receipt of a 10 percent disability rating.  To be clear, as discussed above, the Board finds no basis for the 10 percent disability rating on the basis of limited motion of a major joint under DC 5010, contemplating traumatic arthritis.  However, it does find a basis for a 10 percent disability rating on the basis of pain not contemplated by the rating criteria under DeLuca.  Thus, in sum, the provisions of DeLuca, while applicable in the current case, do not provide the Veteran an increased disability rating.   

While the regulatory criteria does not specifically direct a rating party to evaluate the Veteran's right arm disability for the propriety of separate ratings for neurologic manifestations, the Board cannot ignore that there is evidence of the same in the present case.

Ratings for paralysis of the radicular nerve are set forth at 38 C.F.R. § 4.124a, DCs 8510-8713.  As the Veteran's symptoms, by review of the evidence of record including his lay statements and clinical reports, include the hand but not the digits, the Board finds that DC 8513, contemplating all radicular groups, is the most appropriate criteria to consider.  Under DC 8513, a 20 percent disability rating is assigned for mild incomplete paralysis of the radicular groups.  A 40 percent disability rating is assigned for moderate incomplete paralysis of the radicular groups, and a 70 percent disability rating is assigned for severe incomplete paralysis.  A maximum 90 percent disability rating is assigned for complete paralysis of the radicular groups.  See 38 C.F.R. § 4.124a, DC 8513.  DC 8613 refers to neuritis of the radicular groups, and DC 8713 refers to neuralgia of the radicular groups.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The record reveals that on VA examination on October 27, 2006, the Veteran complained of constant numbness on the top of the right wrist, demonstrated absent sensation to light touch and pinprick, and was diagnosed with sensory peripheral neuropathy of the right wrist.  During private treatment dated from April 2008 to February 2009, the Veteran complained of right arm tingling.  There is no evidence of diagnosed neurological abnormalities prior to October 27, 2006.  The Board notes that at the time of the VA examination in October 2010, VA specifically sought confirmation of any neurological impairment.  As discussed above, in her April 2011 addendum, the examiner opined that there was no objective evidence of right sensory peripheral neuropathy.  As a basis for her opinion, she cited results of the Veteran's October 2010 VA examination of his claimed spine disability.  While the spine examination did consider sensation of the upper extremities, the Board finds that the results of the October 2006 VA examination of the Veteran's right arm disability offers more probative evidence as to the issue at hand, whether the Veteran had neurological impairment related to his right arm disability.  As the Veteran's sensation abnormalities affect the top of his right wrist, it is not entirely clear to the Board if the examiner, at the time of the October 2010 VA spine examination, considered such. 

The Board finds that as of October 27, 2006, the competent evidence of record warrants a separate 20 percent rating for the neurologic manifestation of right upper extremity radiculopathy, as analogous to neuritis of the radicular groups of mild degree.  See 38 C.F.R. § 4.124a, DC 8513.  There is no evidence of greater impairment.  Specifically, the Veteran has only reported tingling and demonstrated absent sensation to light touch and pinprick, or symptoms that are "wholly sensory", as contemplated by the regulatory criteria for a 20 percent disability rating for mild incomplete paralysis.  He has not described more severe symptoms and has not demonstrated complete paralysis of the radicular groups.  Thus a disability rating in excess of 20 percent is not warranted.  

The Board has considered whether a higher disability rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the probative evidence of record demonstrates that at no time during the appellate period was a disability rating in excess of 10 percent warranted for the Veteran's service-connected right arm disability.  However, the weight of the probative evidence demonstrates that since October 27, 2006, a disability rating of 20 percent, but no more, is warranted for neurological impairment of the right upper extremity.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, with respect to the Veteran's claim for an increased disability rating for his right arm disability, the Board finds that a claim for a TDIU is not raised by the record.  The evidence of record fails to show that the Veteran is unemployable.  Specifically, at the time of his most recent VA examination in October 2010, he reported that he was employed full-time.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  In the present case, there is not a symptom or sign of the Veteran's right arm disability not contemplated by the diagnostic criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).


ORDER

A disability rating in excess of 10 percent for a service-connected right arm disability is denied. 

A separate 20 percent disability rating, but no more, for the neurologic impairment of the right upper extremity, is granted, effective October 27, 2006, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to service connection for a low back disability.

The Veteran asserts entitlement to service connection for a low back disability on the basis that he injured his spine during service and was treated for the same.  Specifically, the Veteran asserts that he received treatment during active service at a hospital, Good Samaritan Hospital, near the base wherein he was stationed, and that such treatment included evaluation of his spine, with X-ray examination and magnetic resonance imaging (MRI).  Review of the Veteran's service treatment records include some records from Good Samaritan Hospital, however, such are silent for any evaluation or treatment of the spine.

At the time of the Board's December 2009 remand, it noted that it appeared that there might exist outstanding private treatment records from Good Samaritan Hospital relevant to the Veteran's claims of entitlement to service connection for a low back disability.  The Board directed the AMC to obtain authorization from the Veteran and obtain and associate such records with the claims file.  Subsequent to the Board's December 2009 remand, there is no indication that the Veteran submitted a VA Form, 4142, Authorization and Consent to Release Information to the VA, for Good Samaritan Hospital.  Thus, such records were not obtained and associated with the Veteran's claims file.

The Board notes here, however, that a VA Form, 4142, Authorization and Consent to Release Information to the VA, for Good Samaritan Hospital has been of record since July 2006.  The Board is able to contemplate a scenario wherein the Veteran did not respond to the AMC's post-remand request for authorization to obtain private treatment records from Good Samaritan Hospital because he had already submitted such.  On remand, the AMC must obtain and associate with the Veteran's claims file his complete private treatment records from Good Samaritan Hospital.

Further, subsequent to the Board's December 2009 remand, the Veteran clarified, in his April 2010 statement responding to the AMC request for information as to any outstanding records relevant to his claim, that he received follow-up treatment for his claimed in-service low back injury at a United States Coast Guard facility in Governor's Island.  He asserted that the facility has since closed.  The Board specifically sought clarification on the issue of whether the claimed site of treatment was a VA facility.  There is no indication that subsequent to the Veteran's response, the AMC attempted to obtain and associate with his claims file any outstanding service treatment records.  While the Veteran asserts that the Governor's Island facility is closed, on remand, a search is required for any federal records from the National Personnel Records Center (NPRC), the United States Coast Guard, or any other appropriate party, demonstrating treatment at the now-closed United States Coast Guard facility in Governor's Island.

The Board notes here that the December 2009 Board remand included Dr. H. as a possible source of private treatment records relevant to the Veteran's claim.  However, by the Veteran's April 2010 statement in response to the AMC's inquiry as to the same, he reported that Dr. H. referred him to a different doctor, Dr. P.  Dr. P's records are associated with the claims file and further inquiry as to Dr. H. is not required.

Based on the foregoing, that the AMC did not obtain the outstanding treatment records noted at the time of the December 2009 Board remand, an additional remand for the requested action is necessary.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Using the July 2006 VA Form 4142, Authorization and Consent to Release Information to the VA, obtain and associate with the Veteran's claims file his complete private treatment records from Good Samaritan Hospital.  If a negative response is received from the treatment facility, the claims file should be properly documented in this regard.  Any and all efforts to obtain such records must be associated with the claims file.

2.  Contact the NPRC, United States Coast Guard, and any other appropriate source of records to attempt to obtain and associate with the Veteran's claims file his service treatment records demonstrating follow-up treatment in a United States Coast Guard facility in Governor's Island.  If no such records are found, the Veteran must be informed and provided an opportunity to supplement the record with such records himself.

3.  If, and only, if additional treatment records are obtained subsequent to the above-directed development, forward the Veteran's claims file to the examiner who conducted either the October 2010 VA spine examination, or who filed the February 2011 addendum to the same.  If neither examiner is available, or if any examiner determines that a new VA examination is in order, so schedule the Veteran.  The examiner must opine, considering all the evidence of record, as to whether it is as least as likely as not (at least a 50 percent probability) that the Veteran's low back disability was incurred in active service, or is otherwise related to active service.  The examiner must also opine if there exists evidence of arthritis of the low back to a compensable degree within one year of separation from service, i.e., by June 1995. 

If the examiner concludes that he or she is unable to render such opinions without resorting to mere speculation, he or she should provide the Board reasoning for such conclusion.

In this regard, the examiner should consider the Veteran's statements regarding his claimed in-service low back injury and his statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23, 2007 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion). 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4.  Subsequent to the VA opinion or examination, review the report to ensure complete compliance with the directives of this remand.  If the opinion is deficient in any manner, corrective procedures must be implemented.

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection for a low back disability, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the opinion requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  If the Veteran is scheduled for a VA examination subsequent to this Board remand, he is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


